DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action (Notice of Allowability) is in response to the amendment and remarks filed on 02/03/2021. Claims 14-15 were previously cancelled, claims 6-9 were amended and new claims 16-22 were  added by the preliminary amendment of 03/03/2020. The pending claims 1-13 and 16-22 are now allowed. 

Drawings
The drawing was received on 02/03/2021.  These drawings is approved by the Examiner.

Response to Amendment
In response to the amendments and remarks filed on 02/03/2021, the following actions have been taken:
The objection to the drawing for minor informalities indicated in the Quayle action mailed on 12/30/2020 is withdrawn.
The objection to the specifications for minor informalities indicated in the Quayle action mailed on 12/30/2020 is withdrawn.
The clean copy of the specification to overcome the objection received on 02/03/2021 has been entered.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed subject matter in claims 1-13 and 16-22 are allowed because the arts of record fail to teach or fairly suggest in combinations of the claimed:
A wireless communication method, implementable by a wireless communication receiver apparatus, comprising:
receiving a signal comprising information bits modulated using an orthogonal time frequency space (OTFS) modulation scheme, wherein each delay-Doppler bin in the signal is modulated using a quadrature amplitude modulation (QAM) mapping; and
estimating the information bits based on an inverse of a single error covariance matrix of the signal, wherein the single error covariance matrix is representative of an estimation error for all delay-Doppler bins in the signal, as in claim 1. See figure 9 and the corresponding text, where the received  OTFS modulated QAM modulated bits are estimated based on an inverse of a single error covariance matrix of the signal, wherein the single error covariance matrix is representative of an estimation error for all delay-Doppler bins in the signal and in combination with each and every claimed limitations in the claim.

A wireless communication device comprising a processor and transceiver circuitry wherein the transceiver circuitry is configured for receiving a signal comprising information bits modulated using an orthogonal time frequency space 
wherein the processor is configured for estimating the information bits based on an inverse of a single error covariance matrix of the signal, wherein the single error covariance matrix is representative of an estimation error for all delay-Doppler bins in the signal, as in claim 16. See figure 9 and the corresponding text, where the received  OTFS modulated QAM modulated bits are estimated based on an inverse of a single error covariance matrix of the signal, wherein the single error covariance matrix is representative of an estimation error for all delay-Doppler bins in the signal and in combination with each and every claimed limitations in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Non-patent publication “Orthogonal Time Frequency Space Modulation” to Hadani et al. discloses detecting an orthogonal frequency modulated QAM signal in a Doppler delayed received signal. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/TESFALDET BOCURE/Primary Examiner, Art Unit 2633